         Case 19-70169-hdh7 Doc 23 Filed 07/26/19                                              Entered 07/26/19 12:57:48                          Page 1 of 8


 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 NORTHERN DISTRICT OF TEXAS

 Case number (if known):19-70169-HDH-7                                  Chapter you are filing under:
                                                                              Chapter 7
                                                                              Chapter 11
                                                                              Chapter 12
                                                                                                                                         Check if this is an
                                                                              Chapter 13
                                                                                                                                         amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                           12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For
example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about
the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.


Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for



 Part 1:           Identify Yourself
                                           About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
1.    Your full name
      Write the name that is on
      your
                                           Brian                                                        Leslie
                                           First Name                                                   First Name
      government-issued
      picture                              Alan                                                         Jaylyn
                                           Middle Name                                                  Middle Name
      identification (for example,
      your driver's license or             Thompson                                                     Thompson
      passport).                           Last Name                                                    Last Name


      Bring your picture                   Suffix (Sr., Jr., II, III)                                   Suffix (Sr., Jr., II, III)


2.    All other names you                                                                               Leslie
      have used in the last 8              First Name                                                   First Name
      years                                                                                             Jaylyn
                                           Middle Name                                                  Middle Name
      Include your married or
                                                                                                        Waddell
      maiden names.
                                           Last Name                                                    Last Name



3.    Only the last 4 digits of
      your Social Security                 xxx – xx –                     0       0        4      3     xxx – xx –                   0        5       6        4
      number or federal
                                           OR                                                           OR
      Individual Taxpayer
      Identification number                9xx – xx –                                                   9xx – xx –
      (ITIN)




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                               page 1
           Case 19-70169-hdh7 Doc 23 Filed 07/26/19                                           Entered 07/26/19 12:57:48                        Page 2 of 8

Debtor 1       Brian Alan Thompson
               Leslie Jaylyn Thompson                                                                 Case number (if known)
                                                                                                                           19-70169-HDH-7

                                         About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
4.   Any business names                          I have not used any business names or EINs.                    I have not used any business names or EINs.
     and Employer
     Identification Numbers
                                         Business name                                                   Business name
     (EIN) you have used in
     the last 8 years
                                         Business name                                                   Business name
     Include trade names and
     doing business as
                                         Business name                                                   Business name

                                                        –                                                              –
                                         EIN                                                             EIN

                                                        –                                                              –
                                         EIN                                                             EIN

5.   Where you live                                                                                      If Debtor 2 lives at a different address:

                                         1100 E FM 171
                                         Number         Street                                           Number        Street




                                         Byers                                TX           76357
                                         City                                 State        ZIP Code      City                                State        ZIP Code

                                         Clay
                                         County                                                          County


                                         If your mailing address is different from                       If Debtor 2's mailing address is different
                                         the one above, fill it in here.
                                                                      Note that the                      from yours, fill it in here.
                                                                                                                                   Note that the court
                                         court will send any notices to you at this                      will send any notices to you at this mailing
                                         mailing address.                                                address.


                                         Number         Street                                           Number        Street



                                         P.O. Box                                                        P.O. Box



                                         City                                 State        ZIP Code      City                                State        ZIP Code



6.   Why you are choosing                Check one:                                                      Check one:
     this district to file for
                                                 Over the last 180 days before filing                           Over the last 180 days before filing
     bankruptcy
                                                 this                                                           this
                                                 petition, I have lived in this district                        petition, I have lived in this district

                                                 I have another reason. Explain.                                I have another reason. Explain.
                                                 (See 28 U.S.C. § 1408.)                                        (See 28 U.S.C. § 1408.)


 Part 2:         Tell the Court About Your Bankruptcy Case

7.   The chapter of the                 Check one:(For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you                for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                                      Chapter 7

                                                Chapter 11

                                                Chapter 12

                                                Chapter 13



Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                                                   page 2
           Case 19-70169-hdh7 Doc 23 Filed 07/26/19                                       Entered 07/26/19 12:57:48                              Page 3 of 8

Debtor 1           Brian Alan Thompson
                   Leslie Jaylyn Thompson                                                              Case number (if known)
                                                                                                                            19-70169-HDH-7

8.    How you will pay the fee                   I will pay the entire fee when I file my petition.
                                                                                               Please check with the clerk's office in your local
                                                 court for more details about how you may pay. Typically, if you are paying the fee yourself,
                                                 you may
                                                 pay with cash, cashier's check, or money order. If your attorney is submitting your


                                                 I need to pay the fee in installments.
                                                                                      If you choose this option, sign and attach the Application for
                                                 Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                                 I request that my fee be waived
                                                                              (You may request this option only if you are filing for Chapter 7.
                                                 By law, a judge may, but is not required to, waive your fee, and may do so only if your
                                                 income is less
                                                 than 150% of the official poverty line that applies to your family size and you are unable to
                                                 pay the



9.    Have you filed for                         No
      bankruptcy within the
      last 8 years?                              Yes.

                                            District                                                       When                        Case number
                                                                                                                   MM / DD / YYYY

                                            District                                                       When                        Case number
                                                                                                                   MM / DD / YYYY

                                            District                                                       When                        Case number
                                                                                                                   MM / DD / YYYY

10.   Are any bankruptcy                         No
      cases pending or being
      filed by a spouse who is                   Yes.
      not filing this case with
      you, or by a business
                                            Debtor Broken T Boots, LLC                                                   Relationship to youcorporate officer
      partner, or by an                     District Northern District of Texas                            When01/10/2019              Case number,19-70011
      affiliate?                                                                                                   MM / DD / YYYY      if known

                                            Debtor Dusty Rocker Boots, LLC                                               Relationship to youcorporate officer
                                            District Northern District of Texas                            When02/28/2019              Case number,19-70053
                                                                                                                   MM / DD / YYYY      if known

11.   Do you rent your                           No. Go to line 12.
      residence?
                                                 Yes. Has your landlord obtained an eviction judgment against you?
                                                               No. Go to line 12.
                                                               Yes. Fill out Initial Statement About an Eviction Judgment Against You
                                                               (Form 101A)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 3
           Case 19-70169-hdh7 Doc 23 Filed 07/26/19                                  Entered 07/26/19 12:57:48             Page 4 of 8

Debtor 1        Brian Alan Thompson
                Leslie Jaylyn Thompson                                                       Case number (if known)
                                                                                                                  19-70169-HDH-7

 Part 3:          Report About Any Businesses You Own as a Sole Proprietor

12.   Are you a sole proprietor              No. Go to Part 4.
      of any full- or part-time
                                             Yes. Name and location of business
      business?

      A sole proprietorship is a
                                                   Name of business, if any
      business you operate as
      an
                                                   Number       Street
      individual, and is not a
      separate legal entity such
      as
      a corporation, partnership,
      or                                           City                                                   State        ZIP Code
      LLC.
                                                   Check the appropriate box to describe your business:
      If you have more than one
                                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                          None of the above

13.   Are you filing under               If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                  can set appropriate deadlines.If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and                most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
      are you asmall business            or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      debtor?
                                             No.   I am not filing under Chapter 11.

      For a definition of small
                                             No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      business debtor, see
                                                   the Bankruptcy Code.
      11 U.S.C. § 101(51D).
                                             Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                  Bankruptcy Code.

 Part 4:          Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.   Do you own or have any                 No
      property that poses or is              Yes. What is the hazard?
      alleged to pose a threat
      of
      imminent and identifiable
      hazard to public health or
      safety? Or do you own                        If immediate attention is needed, why is it needed?
      any property that needs

      For example, do you own
      perishable goods, or
      livestock that must be fed,                  Where is the property?
                                                                              Number     Street
      or
      a building that needs



                                                                              City                                 State          ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
            Case 19-70169-hdh7 Doc 23 Filed 07/26/19                                        Entered 07/26/19 12:57:48                    Page 5 of 8

Debtor 1         Brian Alan Thompson
                 Leslie Jaylyn Thompson                                                           Case number (if known)
                                                                                                                       19-70169-HDH-7

 Part 5:             Explain Your Efforts to Receive a Briefing About Credit Counseling
15.   Tell the court           About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
      whether you              You must check one:                                                You must check one:
      have received a             I received a briefing from an approved credit                     I received a briefing from an approved credit
      briefing about              counseling agency within the 180 days before                      counseling agency within the 180 days before
      credit                      I                                                                 I
      counseling.                 filed this bankruptcy petition, and I received a                  filed this bankruptcy petition, and I received a
                                  Attach a copy of the certificate and the payment                  Attach a copy of the certificate and the payment
      The law requires            plan, if any, that you developed with the agency.                 plan, if any, that you developed with the agency.
      that you receive a
                                  I received a briefing from an approved credit                     I received a briefing from an approved credit
      briefing about
                                  counseling agency within the 180 days before                      counseling agency within the 180 days before
      credit
                                  I                                                                 I
      counseling
                                  filed this bankruptcy petition, but I do not have                 filed this bankruptcy petition, but I do not have
      before
      you file for                Within 14 days after you file this bankruptcy                     Within 14 days after you file this bankruptcy
      bankruptcy. You             petition,                                                         petition,
      must truthfully             you MUST file a copy of the certificate and                       you MUST file a copy of the certificate and
      check one of the            I certify that I asked for credit counseling                      I certify that I asked for credit counseling
      following choices.          services from an approved agency, but was                         services from an approved agency, but was
      If you cannot do            unable to obtain those services during the 7                      unable to obtain those services during the 7
      so,                         days after I made my request, and exigent                         days after I made my request, and exigent
      you are not                 circumstances merit a 30-day temporary                            circumstances merit a 30-day temporary
      eligible                    waiver of the requirement.                                        waiver of the requirement.
      to file.
                                  To ask for a 30-day temporary waiver of the                       To ask for a 30-day temporary waiver of the
                                  requirement, attach a separate sheet                              requirement, attach a separate sheet
      If you file anyway,
                                  explaining what                                                   explaining what
      the court can
                                  efforts you made to obtain the briefing, why you                  efforts you made to obtain the briefing, why you
      dismiss your
                                  were unable to obtain it before you filed for                     were unable to obtain it before you filed for
      case,
                                  bankruptcy, and what exigent circumstances                        bankruptcy, and what exigent circumstances
      you will lose
                                  required you to file this case.                                   required you to file this case.


                                  Your case may be dismissed if the court is                        Your case may be dismissed if the court is
                                  dissatisfied with your reasons for not receiving                  dissatisfied with your reasons for not receiving
                                  a                                                                 a
                                  briefing before you filed for bankruptcy.                         briefing before you filed for bankruptcy.


                                  If the court is satisfied with your reasons, you                  If the court is satisfied with your reasons, you
                                  must                                                              must
                                  still receive a briefing within 30 days after you                 still receive a briefing within 30 days after you
                                  file.                                                             file.
                                  You must file a certificate from the approved                     You must file a certificate from the approved
                                  agency,                                                           agency,


                                  I am not required to receive a briefing about                     I am not required to receive a briefing about
                                  credit counseling because of:                                     credit counseling because of:

                                          Incapacity.    I have a mental illness or a                       Incapacity.    I have a mental illness or a
                                                         mental                                                            mental
                                                         deficiency that makes me                                          deficiency that makes me
                                                         incapable of realizing or                                         incapable of realizing or

                                          Disability.    My physical disability causes                      Disability.    My physical disability causes
                                                         me                                                                me
                                                         to be unable to participate in a                                  to be unable to participate in a
                                                         briefing in person, by phone, or                                  briefing in person, by phone, or
                                                         through the internet, even after                                  through the internet, even after

                                          Active duty. I am currently on active military                    Active duty. I am currently on active military
                                                         duty in a military combat zone.                                   duty in a military combat zone.

                                  If you believe you are not required to receive a                  If you believe you are not required to receive a
                                  briefing about credit counseling, you must file a                 briefing about credit counseling, you must file a
                                  motion for waiver of credit counseling with the                   motion for waiver of credit counseling with the


Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 5
           Case 19-70169-hdh7 Doc 23 Filed 07/26/19                        Entered 07/26/19 12:57:48                Page 6 of 8

Debtor 1       Brian Alan Thompson
               Leslie Jaylyn Thompson                                                Case number (if known)
                                                                                                          19-70169-HDH-7

 Part 6:          Answer These Questions for Reporting Purposes
16.   What kind of debts do you         16a. Are your debts primarily consumer debts?     Consumer debtsare defined in 11 U.S.C. § 101(8)
      have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                                  No. Go to line 16b.
                                                  Yes. Go to line 17.

                                        16b. Are your debts primarily business debts? Business debtsare debts that you incurred to obtain
                                             money for a business or investment or through the operation of the business or investment.
                                                 No. Go to line 16c.
                                                 Yes. Go to line 17.

                                        16c. State the type of debts you owe that are not consumer or business debts.


17.   Are you filing under
      Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and
      administrative expenses                          No
      are paid that funds will be
                                                       Yes
      available for distribution
      to unsecured creditors?

18.   How many creditors do                 1-49                          1,000-5,000                     25,001-50,000
      you estimate that you                 50-99                         5,001-10,000                    50,001-100,000
      owe?
                                            100-199                       10,001-25,000                   More than 100,000
                                            200-999

19.   How much do you                       $0-$50,000                    $1,000,001-$10 million          $500,000,001-$1 billion
      estimate your assets to               $50,001-$100,000              $10,000,001-$50 million         $1,000,000,001-$10 billion
      be worth?
                                            $100,001-$500,000             $50,000,001-$100 million        $10,000,000,001-$50 billion
                                            $500,001-$1 million           $100,000,001-$500 million       More than $50 billion

20.   How much do you                       $0-$50,000                    $1,000,001-$10 million          $500,000,001-$1 billion
      estimate your liabilities to          $50,001-$100,000              $10,000,001-$50 million         $1,000,000,001-$10 billion
      be?
                                            $100,001-$500,000             $50,000,001-$100 million        $10,000,000,001-$50 billion
                                            $500,001-$1 million           $100,000,001-$500 million       More than $50 billion




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                 page 6
           Case 19-70169-hdh7 Doc 23 Filed 07/26/19                                    Entered 07/26/19 12:57:48                            Page 7 of 8

Debtor 1      Brian Alan Thompson
              Leslie Jaylyn Thompson                                                                Case number (if known)
                                                                                                                         19-70169-HDH-7

 Part 7:       Sign Below
For you                                I have examined this petition, and I declare under penalty of perjury that the information
                                       provided is true
                                       and correct.


                                       If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under
                                       Chapter 7, 11, 12,
                                       or 13 of title 11, United States Code. I understand the relief available under each chapter, and
                                       I choose to
                                       proceed under Chapter 7.


                                       If no attorney represents me and I did not pay or agree to pay someone who is not an attorney
                                       to help me
                                       fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).


                                       I request relief in accordance with the chapter of title 11, United States Code, specified in this


                                       X /s/ Brian Alan Thompson                                            X /s/ Leslie Jaylyn Thompson
                                           Brian Alan Thompson, Debtor 1                                        Leslie Jaylyn Thompson, Debtor 2

                                           Executed on07/26/2019                                                Executed on07/26/2019
                                                      MM / DD / YYYY                                                       MM / DD / YYYY




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 7
           Case 19-70169-hdh7 Doc 23 Filed 07/26/19                                      Entered 07/26/19 12:57:48                              Page 8 of 8

Debtor 1        Brian Alan Thompson
                Leslie Jaylyn Thompson                                                                Case number (if known)
                                                                                                                           19-70169-HDH-7
For your attorney, if you are            I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s)
represented by one                       about
                                         eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have
If you are not represented by            explained the
an attorney, you do not need             relief available under each chapter for which the person is eligible. I also certify that I have
to file this page.                       delivered to



                                         X /s/ Monte J. White                                                             Date 07/26/2019
                                             Signature of Attorney for Debtor                                                  MM / DD / YYYY

                                             Monte J. White
                                             Printed name
                                             Monte J. White & Associates, P.C
                                             Firm Name
                                             1106 Brook Avenue
                                             Number       Street




                                             Wichita Falls                                                        TX                 76301
                                             City                                                                 State              ZIP Code


                                             Contact phone (940) 723-0099                             Email addresswf.ecf@aol.com

                                             00785232                                                             OK
                                             Bar number                                                           State




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 8
